DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 10/30/2019.  Claims 1-14 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the following limitations are indefinite:
The limitation “wherein said first bubble is configured to determine level along the first axis” is unclear because the term “said first bubble” lacks proper antecedent basis. Is this the same first bubble level or is this a new structure called a first bubble? For purposes of examination the Office will interpret the limitation to read as “wherein said first bubble level 
The limitation “wherein said second bubble is configured to determine level along the second axis” is unclear because the term “said second bubble” lacks proper antecedent basis. Is this the same first bubble level or is this a new structure called a first bubble? For purposes of examination the Office will interpret the limitation to read as “wherein said second bubble level is configured to determine level along the second axis”.
	Claims 2-13 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Conrique (US Patent No. 7,530,131) in view of Mongiello (US PGPUB No. 2017/0209998), and in further view of Felicano (US Patent No. 7,003,833), and in further view of Lawrence (US Patent No. 9,216,503), hereinafter referred to as Conrique, Mongiello, Felicano, and Lawrence,respectively.
	Regarding claims 1-10, Conrique discloses in figure 1 a multi-tool assembly comprising: 
	a block (2); 
	a saw (15) being slidable within the block (15 is slid inside of the 2) said saw is configured to cut drywall from a plurality of orientations and being slidable (15 is capable of cutting drywall from a plurality of orientations); 
(19 is capable of cutting drywall); 
	a ruler being pivotally coupled to said block for making measurements (38);
	a square being pivotally coupled to said block for measuring a right angle (44 is connected to 38 and is thus pivotally coupled to the block); and 
	a rasp being coupled to said block wherein said rasp is configured to abrade the drywall (4), said rasp being comprised of an abrasive material (4 is made of an abrasive);
	said second end has a knife well extending toward said second end (2 and right end of page has a knife well); and said first side has a slot extending into said knife well, said slot being elongated to extend substantially between said first end and said second end, said slot having a plurality of engagement points being oriented perpendicular to said slot, said engagement points being spaced apart from each other and being distributed along a full length of said slot (fig 3, 18 has slots that control the blade extension) (claim 2);
	wherein said knife has a first end, a second end and a first edge extending therebetween, said knife being slidably positioned in said knife well in said second end of said block, said first edge of said knife being sharpened for cutting or scoring the drywall, said second end of said knife being exposed with respect to said knife well (19 being a blade within a well and has a sharp edge being exposed with respect to the well) (claim 5);
	a button being coupled to said knife, said button being urgeable to slide along said slot for extending and retracting said knife, said button being positioned adjacent to said first end of said knife, said button releasably engaging respective ones of said engagement points along said slot for retaining said knife at a selected amount of extension or retraction (fig 3, 18) (claim 6);
(38 has 40) (claim 7);
	a ruler pivot extending through said ruler and rotatably engaging said second side of said outer surface of said block for pivotally retaining said ruler on said block, said ruler pivot being positioned adjacent to said first end of said ruler (42) (claim 8);
	wherein said square is positioned on said second side of said outer surface of said block, said square having a first portion being oriented perpendicular to a second portion, said square having a first surface, said first surface of said square being exposed, said first surface of said square having measuring indicia thereon comprising a graduated scale extending along a full length of said first portion (38 on the second side and 44 is on 44 and 40 is used in conjunction with 38 and 44) (claim 9);
	a square pivot extending through said first portion of said square and rotatably engaging said second side of said outer surface of said block for pivotally retaining said square on said block (42) (claim 10).
	Conrique does not explicitly disclose: 
	said block having a triangular shape; 
	a saw being pivotally coupled to said block, said saw being positionable to extend at a plurality of angles from said block;  

	a second bubble level being coupled to said block, said second bubble level being oriented to extend along a second axis being oriented perpendicular to said first axis wherein said second bubble is configured to determine level along said second axis.
	Regarding the block having a triangular shape, Mongiello teaches in figure 1, a multi-tool assembly comprising: a block (100) having a plurality of intersecting sides such that said block has a triangular shape (100 has three sides); said block has a first end, a second end and outer surface extending therebetween, said outer surface having said plurality of intersecting sides being 8associated therewith, said plurality of intersecting sides including a first side, a second side and a third side (100 has three sides) (claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrique with the teachings of Mongiello to incorporate the block having a triangular shape because having three sides keeps the tool from rolling away when laid down and enables the user to easily identify the tool by feel alone (page 2, paragraph [0017], summarized).
	Regarding the saw being pivotally attached to the block, Feliciano teaches in figure 2 a multi-tool assembly comprising: a block (18); a knife (50); a rasp (fig 4, 36);
	a saw (40) being pivotally coupled to said block (40 is pivotable at 46 by a threaded pivot pin 46), said saw being positionable to extend at a plurality of angles from said block wherein said saw is configured to cut drywall from a plurality of orientations (40 is capable of cutting at a plurality of angles);
(40 has 42, 44, and 48), said first edge having a series of indentations thereon to define a plurality of teeth on said first edge (48 are teeth) wherein said first edge is configured to saw the drywall (48 is capable of cutting drywall), said saw being positioned on said first side of said outer surface of said block, said second end of said saw extending beyond said second end of said block (40 is on a second side and is on the outer surface of the block) (claim 3);
	a saw pivot extending through said saw and rotatably engaging said first side of said outer surface of said block for pivotally retaining said saw on said block, said saw pivot being positioned adjacent to said first end of said saw, said saw pivot being positioned adjacent to said first end of said block (46) (claim 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Conrique with the teachings of Feliciano to incorporate the saw being pivotable instead of slidable within the block because when the saw is worn from use this configuration allows the user to quickly and easily replace the saw when it is worn so that there is less down time and that the tool can still remain functional instead of having to purchase another or to operate with a dull saw (Feliciano, col 7, lines 39-51, summarized).
	Regarding and the first and second bubble levels, Lawrence teaches in figure 3 a multi-tool assembly comprising: a block (16); a knife (22);
	a first bubble level being coupled to said block, said first bubble level being oriented to extend along1 a first axis wherein said first bubble is configured to determine level along the first axis (17); and
(18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Conrique with the teachings of Lawrence to incorporate the first and second levels because this configuration allows the user to ascertain both the vertical and horizontal levelness of an article which reduces time spent on a job and thus reduces operating costs (Lawrence, col 4, lines 17-19, summarized).
	Regarding claim 13, Conrique as modified further discloses the assembly according to claim 2, wherein said rasp is positioned on said third side of said outer surface of said block (4 is on its own side), but does not explicitly disclose said rasp completely covering said third side.
	Feliciano further teaches in figure 4 the rasp covering the entire side (36 covers the entire area).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Conrique with the teachings of Feliciano to incorporate the rasp to cover the entire side because this configuration allows the user to sufficiently remove rough edges or to accommodate dimensional requirements (Feliciano, col 9, lines 39-43, summarized). Furthermore, the applicant has not disclosed that rasp covering the entire side solves any stated problem or is for any particular purpose and per the applicant’s disclosure in pagragraph [0028] is not a critical dimension Moreover, it appears that Conrique as modified would perform equally well with the current rasp. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Conrique as modified to have the rasp completely cover the .
Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 11-12 and 14, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein said first bubble level is positioned on said second side of said outer surface of said block, said first bubble level being positioned between said ruler and said square” together in combination with the rest of the limitations in the independent claim. 
Claim 12 would be allowable as being dependent on claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723